774 F.2d 1163
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lonnie Millsaps, Jr., a/k/a Junior Millsaps, Plaintiff-Appellant,v.C. Kenneth Still, Trustee, Defendant-Appellee.
No. 84-5935
United States Court of Appeals, Sixth Circuit.
9/30/85

E.D.Tenn.
AFFIRMED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF TENNESSEE
BEFORE:  JONES and WELLFORD, Circuit Judges, and HOGAN*, Senior District Judge.
PER CURIAM.


1
Petitioner-debtor, Lonnie Millsaps, appeals from the bankruptcy and district courts' denial of debtor's proposed amendment to his schedule of exempt property.  Sustaining the trustee's objection to the amendment, the bankruptcy and district court judges found that debtor had willfully concealed the impending receipt of a $2,338 tax refund from debtor's estate.  Debtor contends



*
 HONORABLE TIMOTHY S. HOGAN, United States District Court for the Southern District of Ohio, sitting by designation